DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/103846, filed on September 3, which claims priority to Chinese Patent Application No. 201710780917.1 filed on September 1, 2017 and Chinese Patent Application No. 201711478670.4 filed December 29, 2017.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Podgorski on 02/16/2022.

The application has been amended as follows: 
Claim 18 is amended as follows:
A pharmaceutical composition comprising the compound according to Claim 1, a pharmaceutically acceptable salt thereof or a stereoisomer thereof, or the Crystalline Form A of Claim 11 [[10]], or the Crystalline Form B of Claim 14, characterized in comprising one or more pharmaceutical carriers.
Claim 19 is amended as follows:
A method for treating a disease mediated by IDO abnormality, wherein the method comprises: administering a pharmaceutical composition comprising the compound according to Claim 1, a pharmaceutically acceptable salt thereof or a stereoisomer thereof, or the Crystalline Form A of Claim 11 or the Crystalline Form B of Claim 14, in an therapeutically effective amount to a subject in need thereof.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed IDO inhibitors of Formula I and pharmaceutical compositions thereof, wherein the compound contains at least one deuterium atom, claimed methods of making the inhibitors, claimed crystalline forms of the recited deuterated compound, and claimed methods of use of the compounds and/or compositions are novel and unobvious over the prior art.  The closest prior art is found in WO 2010/005958 A2:

    PNG
    media_image1.png
    303
    485
    media_image1.png
    Greyscale
 (aka 4-({3-[(aminosulfonyl)amino]propyl}amino)-N-(3-chloro-4-fluorophenyl)-N'- hydroxy-1,2,5-oxadiazole-3-carboximidamide) (see p. 118).  This compound is an IDO inhibitor that closely resembles the currently-claimed compounds, except for the presence of a 3-[(aminosulfonyl)amino moiety in the prior art compound instead of a dioxido-thio ring that characterizes the currently-claimed compounds, and also the limitation that the currently-claimed compounds must contain at least one deuterium atom.  The ordinary artisan at the time the application was effectively filed would not have found the claimed compounds obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20, reordered in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625